DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/remarks filed 09/27/2021. Claims 1 and 3-6 have been amended. Claim 2 have been cancelled and no claims have been newly added. Accordingly, claims 1 and 3-6 are pending.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2021 have been considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 5-6 filed 09/27/2021, with respect to 35 U.S.C 101 have been fully considered and are persuasive.  The 35 U.S.C 101 of claims 1-6 has been withdrawn. 
Applicant’s arguments, see pages 5 filed 09/27/2021, with respect to 35 U.S.C 112(f) have been fully considered and are persuasive.  Additionally, the 35 U.S.C 112(b) rejection due to insufficient corresponding structure from the 35 U.S.C 112(f) invocation of claims 1-6 has been withdrawn. 
Applicant’s arguments, see pages 6-7 filed 09/27/2021, with respect to the rejection(s) of claims 1-6 under 35 U.S.C 102(a)(1) have been fully considered and are persuasive.  Ichikawa et al. US20170261984A1. See the 35 U.S.C. 103 rejection below.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 8-9 recite “output a route generation request to a navigation device based on determining that the vehicle needs to leave or has left the preset planned route”, however, it is unclear to the examiner what comprises a “route generation request”. As currently presented, the claim fails to clearly recite the metes and bounds of the claims, which renders the claims indefinite. The examiner will interpret a “route generation request” as any signal to output a new route on a navigation device. Appropriate correction is required.
Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent on a rejected independent claim 1 and for failing to cure the deficiencies as cited above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Vu US20070156334A1 in view of Ichikawa et al. US20170261984A1 (henceforth Ichikawa)

Regarding claim 1,
Vu discloses:
An information management device (para 0037), comprising: a processor (para 0040); and a memory storage device in communication with the processor (para 0040), the memory storage device storing a program comprising instructions executable by the processor to cause the information management device to: determine that a vehicle, in which the information management device is disposed, needs to leave or has left a preset planned route on which the vehicle is traveling (See para 0015, “ detecting whether a user has deviated from an originally calculated route to a destination”), output a route generation request to a navigation device based on determining that the vehicle needs to leave or has left the preset planned route, (See para 0008, “The navigation system generally has an off-route detection mechanism that detects when the vehicle has deviated from the calculated route to the destination. If the off-route detection mechanism has determined that the vehicle has deviated from the calculated route, i.e., off-route, the navigation system starts a recalculation process to create a new route to the destination”)
receive, from the navigation device, a time required to calculate a new planned route as a route generation predicted time, (See para 0035, “estimated calculation time”), determine a speed of the vehicle (see para 0035, “speed of vehicle” and 0045), determine a travel range that the vehicle can travel off the preset planned route, wherein the travel range is calculated by the processor based on the route generation predicted time and the speed of the vehicle, (Para 0030 recites “The present invention predicts the path that the user is most likely to take and also predicts a distance the user is likely to travel by the time the new route is calculated. In the present invention, the predicted distance includes a distance required for a sufficient turn prepare time for the user. Thus, the navigation system of the present invention creates a new route incorporating the estimated path and distance so that the new route allows an enough time for the user to turn at the next intersection while efficiently guiding the user to the destination.”

In para 0035, “To estimate the distance, the off-route recalculation method and apparatus considers the speed of the vehicle, estimated calculation time, past record of the calculation time, etc.” The travel range (i.e. the predicted distance that a vehicle can travel off a planned route) is calculated based on the estimated calculation time (i.e. a route generation predicted time) and the speed of the vehicle.)

Vu further discloses:
 transmit surrounding road information on a road within the travel range
(See Fig. 8, block 106, “Recalculate a new route and conduct route guidance for the new route” and para 0022, “FIGS. 1A-1H are schematic diagrams showing an example of process and screen display of a navigation system for specifying a destination, determining a route to the destination, and guiding a user to the destination”). 

Vu does not specifically state transmit surrounding road information to an automatic driving control electronic control unit that controls movement of the vehicle based on the surrounding road information. 
However, Ichikawa 
transmit surrounding road information to an automatic driving control electronic control unit  that controls movement of the vehicle based on the surrounding road information.
(See para 0008, the automatic driving system of the vehicle includes an electronic control unit (i.e. automatic driving control electronic control unit). The electronic control unit recognizes a surrounding environment of the vehicle. In para 0009, “the automatic driving control of the vehicle is performed based on the traveling plan having the higher reliability out of the first traveling plan and the second traveling plan. The first traveling plan is generated by using all of the recognized position of the vehicle, the recognized surrounding environment of the vehicle, and the recognized state of the vehicle”. The surrounding environment of the vehicle (detected via external sensor 2) is transmitted to the ECU 6 (see para 0035-0036), and in para 0044, “The functions of the navigation system 5 may be executed in the ECU 6”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vu to incorporate the teachings of Ichikawa to include transmitting surrounding road information to an automatic driving control electronic control unit that controls movement of the vehicle based on the surrounding road information such that a driver does not need to perform a driving operation, when automatic driving is possible (para 0032, Ichikawa). This would create a more robust system since transmitting road information to an automatic driving control electronic control unit would permit the Ichikawa) and therefore automatically avoid obstacles 

Regarding claim 3,
	Vu discloses:
wherein the processor uses a predetermined value to calculate the travel range until the route generation predicted time is obtained and the processor calculates the travel range using the route generation predicted time after the route generation predicted time is obtained.
 (See at least para 0019, “The estimated calculation time is a predefined value set by a manufacturer or a value that is obtained by an experimental calculation operation. The estimated calculation time is renewed by a value obtained by an experimental calculation operation or a value obtained by an actual route calculation operation.” The estimated calculation time to calculate the travel range (para 0035) uses a predefined value (i.e. a predetermined value), and then the estimated calculation time is renewed by a value obtained by an actual route calculation operation.)

Regarding claim 5,
	Vu discloses:
wherein the processor calculates the travel range by subtracting a distance along which the planned route overlaps a map provision distance that is a product of the route generation predicted time and the speed of the vehicle, from the map provision distance.
(In para 0032, “a predicted (projection) distance is a sum of a distance that the user advances by the end of the recalculation and a distance corresponding to a turn prepare time for the user. In the present invention, although the route guidance for the new route starts as soon as the recalculation is completed, the new route is constructed at the end of the predicted distance as a start point. Thus, intersections located within the distance less than the turn prepare time are excluded from the new route. “ Since the intersections that are located within a distance less than the turn prepare time are excluded from the new route, then the travel range (i.e. the predicted distance) is calculated by subtracting a distance that overlaps a map provision distance (i.e. subtracts the intersection distance).)

Regarding claim 6,
	Vu discloses:
wherein the processor reduces the travel range based on at least one of a position of the vehicle on a road on which the vehicle travels, the speed of the vehicle, and a condition in a traveling direction of the vehicle.
(In para 0018, “The estimated distance is calculated by the following formula: D=(ECT+TPT)*AVS where D denotes the estimated distance, ECT denotes an estimated calculation time which is a time required for producing a new calculated route to the destination, TPT denotes a turn prepare time which is a time length appropriate for the user to prepare for turning at a next intersection, and AVS denotes an average vehicle speed.” The estimated distance (i.e. the travel range) is a function of the speed of the vehicle. Therefore, as the speed of the vehicle decreases, the travel range also decreases, per the estimated distance formula.)

Allowable Subject Matter

Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The limitation of claim 4: wherein the processor calculates the travel range based on a longer of a first distance and a second distance, the first distance being based on a processing time specific to an application that is provided with the surrounding road information to operate, and the second distance being based on the route generation predicted time. (This limitation includes calculating the travel range based on the longer of a first distance and a second distance, wherein the first distance is based on an application’s processing time while the second distance is based on the route generation predicted time. This claim requires determining two distances using application processing time and route generation predicted time, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669